 DISTR. 20, UMW565District 20,UnitedMine Workers of AmericaandHarbert Construction Corporation.Case 10-CB--1981.TRIALEXAMINER'S DECISIONSTATEMENT OF TEEM CASEAugust 10, 1971DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERS JENKINSAND KENNEDYOn June 17, 1971, Trial Examiner Alba B. Martinissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached " TrialExaminer'sDecision.Thereafter,Respondent filed -exceptions to the Trial Examiner'sDecision and a supporting brief. The Charging Partyfiledmotions to strike the exceptions and brief ofRespondent.Pursuant to the provisions of Section 3(b) of theNational Labor . ielations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial' errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision,the exceptions and brief,,themotions, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National-LaborRelations Board adopts as its Order the recommend.ed Order of the Trial Examiner and hereby orders thatthe Respondent, District 20, United Mine Workers of,America;.its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner'srecommended Order.IIle Respondent has excepted to certaincredibilityfindings made bythe Trial Examiner.It is the Board's establishedpolicy notto overrule aTrial Examiner's resolutions with respectto credibilityunless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrect.Standard Dry Wall Products, inc.,91 NLRB544, enfd. 188F.2d 362 (C.A. 3). We,have carefully examinedthe recordand find nobasis for reversing his findings.ALBA B. MARTna, TrialExaminer:This basewas heard inBirmingham,Alabama, on April 21, 1971,, pursuant to acharge filed by the Company on February 4, 1971 and acomplaintissued on March 11, 197-1. Theissue litigated, waswhether Respondent Union violated .Set tion S(b}(1XA) ofthe NationalLaborRelationsAct, hereincalledthe Act, bythreatson and near a picket line.Upon the entire record,includingmy observation of thedemeanorof the witnesses,and after, due consideration ofthe briefs filed by the Companyand RespondentUnion, Imake the following:FINDINGS()V_ PACTL JURISDICTIONHarbert Construction Corporation,herein called theCompany, an Alabama corporation with its principal, officeand place of business in Birmingham,Alabama,is engagedprimarily,in general contracting:During the.calendar yearprior to theissuanceof the complaint, a representativeperiod, the Company purchased and received goods valuedin excess of $50,000 directly from points located outside theState of Alabama.RespondentUnion admitted—and I find,that the Company is engaged in commerce within themeaning of Section 2(6) and(7) of the Act and that District20, United Mine Workers of America, Respondent, Union(herein sometimes called the Union),is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE UNFAIRLABORPRACTICESThis case involves three incidents on a picket line shortlybefore and after the Union filed a petition`' The complaintalleged and Respondent's answer admitted that since on orabout January 11, 1971,Respondent has sponsored andengaged in a strike and' established a picket line near theentrance to the Company's strip mine adjacent to U.S.Highway 31 between Hoover and Pelham, Alabama. Thetestimony showed that this was the main entrance to themitre,and the entrance used-to carrythe coalout.- Thepickets were at the entrance to the mine road where theroad leaves a large parking area next to"the highway.The strike began" early in the morning on - Monday,January 11, 1971,and was still on at the time of the hearingherein. At or about 5:45 a.m. on January 11 there were over50 persons on or near the picket line. There were about thesame number in the early morninghourson Monday,January 18. Otherwise,each day for the first 2 weekss of, thestrike,the period- which included- the three incidentsinvolved herein,there were between 40and 50on or nearthepicket line during the early morning hours. TheCompany's project manager for this coal stripping projectcredibly testified that but for the strike the Company wouldhave employed 23 or 24 men on January 11. The, project1From the Board's official records I take official notice that on January20, 1971,the Union filed a petition for an election in Case 1d-RC-8585.192 NLRB No. 93 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDmanager credibly testified there were only 20 companyemployees among the pickets.It follows that all in excess ofthis number on the picket line-were,not then companyemployees.International RepresentativeLittlefieldtestifiedthat some of these were retired mine workers and somewere memberssof the Union who worked at=other mines inthe -,general a±ea1- acid who stopped at the picket-, lfor afew momentson the way to work.After` the 'early morning hours these, first, 2 weeks,, the,number ofpickets dwindled each day to about 8=12. -Each day dW ing-at -least-these first 2 weeks of the strike,theUnion had at least one, of its representatives-, on the'picket' line up until noon'=or'shortly thereafter: Sometimesthere were more'than one.1.On or about January 14,2 several days after the strikeand picketing began, the Company's superintendent,Stephens, and a foreman, Faulkner,Idrove up to the picketsand told a union representative, Boothe,3 who was there,that the Company planned to move some equipment whichneeded repair, including the front-end loader, from themineto the Company's maintenance shop, which was downthe bighwaya,^ fewmiles.The company representativesasked for the Union's position-on the matter. Boothe saidhe would' confer with the strikers and asked Stephens andFaulkner to`return a lttle later. When they returned Bootheor a striker named Coffer, orboth, told them that themenhad talked it over`and `had 'decided not to let-the Companythat they `wouldnevertheless' move it.About -noonthat day, as Faulkner was driving' a front-end' loader away from the mine, he was beckoned to stop atYthe picket line byStriker Coffer. According to the credibleand credited testimony of Faulkner,4 Coffer asked- hlmwhere he was going with the loader. Faulkner replied hewas taking it to the shop. Another striker named Prestlysaid that if Faulkner knew what Prestly knew he would takethe loader back and parkit. Coffer said that Faulkner couldget in'a lot of -trouble over that, that if he -took ,the loaderout Faulkner and his, wife and children would; be in somebad, trouble;, that all Coffer had to do was to make onetelephone call. There were 8, to 10 pickets in the immediate.area.Somebody asked - if , Faulkner was- acting, undercompany orders,,and Faulkner replied that he was,,,under,orders of Mr. -Harbert. Somebody suggested that Faulknerprove it., Faulkner then got down from the loader, walked,with a striker named, Collum to,a nearby ,telephone,. andcalledSuperintendent Stephens.Then , Faulkner toldCpllum that Stephens, said that. Harbert =said he should,bring the loader to the shop. Collum then warned Faulknerthat he had better watch Coffer.4,-sAfter, Faulkner-again mounted,the loader, Coffer againthreatened that all he -,had to do;was to make one telephonecall ,and Faulkner's wife and family would be in ;trouble,When Faulkner asked if Cofferwas threatening hint, ;Cofferreplied that;hecould take it- any, wayhe:wanted, that Cofferwould make- the call. On cross-examination by Respondent2All, events herein ocqurrgd-in 1971.- -'3''RespondentUnion's witnesses testifiedthat Hillhouse,not Boothe,was the union representative on the picket line that morning.I credit thetestimony of Superintendent Stephens on this point;who'said they' spoke toBoothe,whom Stephens'hadknown for 20 years.IUnion's counsel, and- without objection; Faulkner crediblytestified,thathe was :frighteneddby wlkat-,Coffer. said.Coffer denied threatening Faulkner'sWe and family. Hetestified he told Faulkner that he, Coffer, liked his wife andkids "too much to mess with the picket line." Some of hisattempts to explain just,what, he meant by this demonstrat-ed his incredibility as a 'witness. He admitted, however, thatmessing with the picket line included coming up to it andaggravating and carrying on, and that "just crossing overit"was messing with it ',`in.,a general situation." He said,"Anything aggravates it." He said that pulling up to thepicket line and stopping aggravated it because there werethree entrances and Faulkner could have used one of theothers. In total Coffer was, a confused witness and not, ascredible a witness as Faulkner,^,Coffer's threats to Faulkner and hisWe and childrenoccurredwhen there were some 8-10 pickets in ,theimmediate area, on a day when earlier in the morning therewere some 40-50 present. ` Hillhouse, a union representative,was in'the area,,and Boothe, who was there earlier thatmorning, may have been. Coffer's threats weremaderighton the, picket line; and were sure-to have become known tothe other -strikers, and pickets. It has,long, been settled thatrestraint and coercion directed Against supervisors sandmanagerial personnel under,,,cire- umstanceswhere. theconduct became- or was sure to become- known, to itheCompany's striking or nonstriking employees constitutesrestraint and coercion' of employees in the exercise of their,statutory,rights within the meaning of Section 8(b'-ofthe Act. See, e.g.,internation"alWood Workers of ;America,1 i6-NLRK'507)508;CommunicationsWorkers of America,120 NLRB' 684, 686.,Upon the above,factssandconsiderations, and-the-entirerecord considered as a whole, I find that Coffer's threats,fort-which Respondent Union was responsible,,constitutedthe, restraint and coercion. pf employees ,,—proscribed inSection,8(bXl)(A)vof the Act. In addition `P estly'ss remarkthat if Faulkner knew 'what he knew, he would .park theloader, an& Collum's warning that Faulkner better watchCoffer, amounted, under all the' circumstances of this-case;to `additional threats which were sure to become known toemployeesY and which reasonably tended- to restrain andcoerce employees, Respondent thereby further violatingSection 8(b)(1)(A).While he was talking to Faulkner, Coffer went part wayup the ladder on one side of the loader and held on to thesides of the ladder. On cross-examination Faulkner testifiedthat Coffer put one hand in his pocket, causing Faulkner tofear that Coffer had a'knife. Coffer denied he put a-hand-inhis ' pocket and denied he'had a knife: He-`testified' he heldon" to the- loader' with'both hands.; Coffer was 'considerablybelow ,Faulkner on the loader,:made no attempt 'to grasp'orswing at Faulkner,-andwould,have been at considerabledisadvantage if he bad.,' There was ao evidence-of knifeplayin connection with the strike, and no testimony that, anyoneelse present saw Coffer's hand in his pocket. Under all thecircumstances I do not believe that Coffer had a knife- or^' By his^',demeanor' Faulkner impressedme as a credible "witness,although he has been convicted (many years ago) of two felonies for whichhe has paid his debt to society. He testified=easily, andfreely on direct andcross-exanliwation, ' and in additionmuch --'ofhistestimonywascorroborated by other witnesses.- DISTR. 20, UMWthreatened-Faulkner inthe alleged manner, and I find therewas no violation-in this regard.2.EarlyMondaymorning,January18,ForemanFaulknerdrove through the picketline towardsthe- minewithout incident,carryinga nonstrikingcompany employ-ee, Clowdus, in a{company pickup truck Clowdus; who hadworked at this minebefore the strike, was goinginto theoffice-for see-if-he-could work elsewhere for the Companyduringthe strike.Upon their-return about 1/2 hourlater,between 8- and 9 -a.m., they stopped to give one of thepickets'a message from his wife;-There were about 10`12pickets.As they paused an International representative ofthe Union, Littlefield, approached the right side of the carand spoke with some, profanity and in a harsh tone toClowdus. He asked Clowdushis name,and the latter toldhim. He toldClowdus, stickinghis finger"right in hisnose," that he was going to -honor these pickets, that hewasn't going to cross this line anymore, that we don't wantyou back in there anymore. Clowdus assured him that he'would'n't cross-the line anymore. Littlefield told Clowdus hewould be `in trouble if he did, and `that, in fact, he wasalready in trouble. Clowdus' testified withoutobjection thatthis latterstatement- upset him and caused him some fearfor his personalsafety;'that he has a wife and children:Littlefiel& also-spoke profanely-and sharply to ForemanFaulkner, puttmg' his- finger "in "my face" as Faulknerleaned'over to the right side of the car He asked Faulknerwhat he thought he was doing, driving these men back andforth through the line. Faulkner replied-. that Clowduswanted to 'go in "to find out what was'going on." Littlefieldtold Faulkner he was not to let that happen again,that we,respect your.rightas a, foremanto go in and out, but thatyou are nottocarrymen acrossthe-line anymore:'Since this' incident' Clowdus has not been back to themine exceptto vote in a Board-conducted election onMarch 19.The aboveisbased' upon the credited testimony ofClowdus, a crediblewitness,and Faulkner. Littlefieldtestifiedin substancethat he was calm, used no profanity,and simply asked Clowdus to observe the picket line andnot cross it.As Clowdus by his demeanor impressed me as a crediblewitness,as his testimony was corroborated by Faulkner,and asthe record showed that commands were more in thespirit of this ' picketne,than entreaty; I credit Clowdus andFaulkner '"and find' that by Littlef"ield's stern threats toClowdus that he would be in trouble if he crossed the lineand was' already in trouble, Respondent Union restrainedand coerced employees in the exercise of their Section 7rights,Respondent thereby further violating 'Section8(b)(1XA) of, the Act.3.On Mondaymorning,January 25, just before noon,Foreman Faulkner drove to the picket line from the mine ina company truck, carrying a Negro employee namedAnderson, who worked in the Company's maintenanceshop. They had 'driven through the line towards the minewithout incident about a half hour before. Upon theirreturn they ' were' beckoned to stop by a union representa-tive,a Negro man named Brown. The latter went toAnderson's, -side of the truck. There were five-six picketswithin hearingdistance,at least-some of them striking567company. employees.According to the credible andcredited testimony of Faulkner and Anderson, Brownopened the conversation by asking Andersonhis name.Anderson replied by asking him who, he was, a "deputysheriff?" Brown -replied 'he might be, and he put, his -righthandinsidehis - coat under his, left shoulder, .givingAnderson the impression,- by this gesture and his stem toneof voice, that he had a gun. Brown then-told Andersoneither that .he was not to cross the picket line-anymore orthat he was not to go to-the mine anymore. Brown ,and'Anderson both used a few "cuss" words such 'as "damn"and "hell." --As they stopped and before the conversation started,Brown opened the truck door on Anderson's side part way.The window was up and 'Anderson could not roll it downbecause the handle wasmissing.Brown spoke to Andersonas related above through the partially opened door. WhenBrown reached'up'under his left shoulder Anderson'madean attempt to open the door further "soI couldget him andhim not get me because 'he didn't-come at mein the rightway about it, no way."'On cross-examination by Respondent's counsel Ander-son credibly testified' that when he reached up under hisshoulder Anderson thought Brown had' a gun, "the way hecome and the tone of his voice.-.I didn"'tow what hehad up under there .... I wasn't taking no-cces."The above is based upon the testimony of,Anderson, whoby his demeanor and his ` testimony impressed me as acredible witness, and upon the corroborative^testimony ofFaulkner. Brown denied that he opened'the door, deniedusing any profanity, and testified that he 'simply askedAnderson to honor the picket line and not to go into themine and do any work. Brown denied that he ran his handup under his coat and testified that in fact he was wearing azippered jacket which was zipped up to his neck because itwas cold that morning. In his pretrial affidavit Brownstated that he didn't put his hand in -his coat -but saidnothing about wearing a- zippered jacket that was zippedup. At-the,hearing he did not-recognize the Board agentwho had taken-his pretrial affidavit, who was counsel- forthe General Counsel in this case., In view of all the above Idid not find- Brown as credible' a witness concerning theevents of - June 25, as Anderson; was. Further, Brown'stestimony on cross-examination by the Charging Party thatanybody is free to cross the picket line and go to work,without any coercion or threats, is contrary to the otherthreats found above to have occurred, and is incredible.Upon ' alt" the events and considerations in this episode,and upon the entire record, I find that by Brown's sternorder that Anderson was not to cross the line or go to work,and his gesture with his hand, all of which occurred in theimmediate presence ` of -two other `pickets, RespondentUnion further restrained and coerced employees - in theexercise of Section 7 rights and thereby- further - violatedSection 8(b)(1)(A) of the Act.. '4.As has been seen-above, the threats-in two of thethree episodes were made to prevent nonstriking -employeesfrom crossing 'the picket line and going to work. Thepresence of large numbers of men-more than twice thenumber of-men employed at the mine-in the picketingarea' each morning for the first 2 weeks of the strike and 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecifically on the mornings of the incidents,-would' tend,when taken together with the "threats made during all threeepisodes, to chill the desire of-any employees who wished tocross the picket -line for any purpose 'including going towork. All of these facts and all of the circumstances in thiscase, considered together, indicate a pattern of coerciveconduct'by Respondent Union which,I find, tended to, andwas infact designed to, restrain and coerce employees inthe exercise.of their Section, 7 rights to refrain fromengaging inunion, activity,I Respondent thereby violatingSection 8(b)(1)(A) of the Act. SeeUnited Mine Workers ofAmerica (Weirton Construction Company),17-4 NLRB No.52.CONCLUSIONS OF LAw1.By threatening a supervisor and his wife and childrenbecause he drove a company vehicle to be ,repaired througha, picket line, Respondent engaged in unfair labor practicesaffectingcommerce within the meaning of' Sections8(bx1XA) and 2(6) and (7) of the Act.2.By threatening an employee that he would be introuble if he crossed a picket line, and that he was' alreadyin6rouble°for crossing it, Respondent violated Section8(bx1XA) and Section 2(6) and (7) of the Act.3.By simultaneously ordering an employee not to crossa picket line or go to the mine, and making a threateninggesturetowardshim,Respondent violatedSection8(bx1XA) and Section 2(6) and (7) of the Act.4.By engaging in a pattern of coercive conduct torestrainor coerce employees in the exercise of their rights torefrain from engaging in union activity, Respondentviolated Section 8(l,X1XA) and Section 2(6) and (7) of theAct.REMEDYIn orderto effectuate the policies of the Act, I find itnecessary that Respondent-Union be ordered to_cease anddesist from the-unfair labor practices found and from likeor'related invasions of the employees'Section 7 rights, andto take certain affirmative action.Upon the foregoing findings of fact and conclusions oflaw,-upon the entire record,and pursuant to Section 10(c)of the Act, I hereby issue the following recommended: 5ORDERRespondent,District20,UnitedMineWorkers ofAmerica,itsofficers,representatives,successors,andagents,shall:1. , Cease and desist from:(a)Making threats to a supervisor,and his wife andchildren,because he drives a'company vehicle through apicket line to be repaired.(b) Threatening employeesthey will bein trouble and infact are already in trouble for crossing a picket line.(c),Simultaneously ordering employees not to cross apicket line or go to .the mine, and making threateninggesturestowards them. ,-(d) Engaging,in a pattern of coercive conduct to restrainand coerce, employees in the exercise of their rights torefrain from engaging in union activity.2.Take -the - following affirmative action which - isnecessary to effectuate the policies of the Act:(a)Post in conspicuous, places at Respondent Union'soffice, hiring hall if any, meeting halls, and at all placeswhere notices to members and employees of HarbertConstruction Corporation are customarily posted, copies ofthe attached,inotice marked "Appendix."6, Copies of saidnotice, to be furnished by the Regional Director for Region10, shall, after being duly signed by Respondent Union'sauthorizedrepresentative,be posted by Respondentimmediately, upon receipt thereof,^and be maintained by itfor 60 consecutive days. Reasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced, or covered by any other material.(b) Sign and mail sufficient copies of, said notice to theRegional Director for Region 10, for posting by HarbertConstruction Corporation, if i willing,at all locations in. itsplaces of, business, and at itsmineswhere notices to itsemployees are customarily posted.(c)Notify said Regional Director,, in writing, within 2'0days from the date of this Decision, whatRespondenthas taken to comply herewith.?S In the event no exceptions are filed as providedby Section'102.46 oftheRules and' Regulations of theNational LaborRelations Board, thefindings,conclusions,recommendations,and, Recommended Order hereinshall, as provided in Section 102.48 of the Rules and,Regulations, beadoptedby the Boardand become its findings,conclusions,and order, and'all objections thereto shall be deemed waived for all purposes.6 In the event that the Board'sOrder isenforced by-a judgment of 'aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNationalLaborRelations Board"shall be changed,to, read"PostedPursuantto a. Judgmentof theUnitedStates Courtof Appealsenforcingan Order of the NationalLabor Relations Board."7 In the event that this recommendedOrder .is adoptedby the Boardafter exceptions have been'filed,notify the Regional Director for Region10, in writing,within 20daysfrom the date,of thisOrder,what stepsRespondent has takento complyherewith.APPENDIXNOTICEPOSTED BY ORDER OF TIP,NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo ALL MEMBERS OF DISTRICT 20, UNITED MINEWORKERS OF AMERICA, AND TO ALL EMPLOYEES OFHARBERT CONSTRUCTION CORPORATIONWE WILL NOT threaten any employee that he-will bein trouble, or is already in trouble, forcrossing a picketline.WE WILL NOT while making a'threatening gesturetowards him order any employee not to go to,the',mineanymore during a strike, or not to cross a picket line.WE WILL NOT threaten any supervisor and/or hisWeand children because he drives a company vehiclethrough a picket line to be repaired.WE WILL NOTengagein a pattern of coercive conductto restrain, and coerce employees in the exercise of theirrights to. refrain from engaging in union activity.WE WILL NOT in any like or related manner restrainor , coerce employees in the exercise of 'the rightsguaranteed in Section 7 of the National LaborRelations Act. DISTR.20,UMW569DISTRICT 20, UNrrED MEVEThis notice must remain posted for 60 consecutive daysWoRunxs of AMERICAfrom the date of posting and must not be altered, defaced,(Labor Organization)or covered by any other material.Any questions concerning this Notice or compliance withDatedByitsprovisions,may be directed to the Board's Office,(Representative)(Title)Peachtree Building,Room 701, 730 Peachtree Street N.E.,Thisisan official notice and mustnot be defaced byAtlanta,Georgia 30308, Telephone404-526-5760.Anyone.